PER CURIAM
Defendant was committed to and placed in the legal custody of Children’s Services Division for placement in a juvenile training school. Thereafter, the juvenile court entered an order requiring him to pay $494 restitution.
Defendant contends only that the juvenile court lacked authority to order him to pay restitution after it committed him to the juvenile training school. We agree. ORS 419.507(1) (a) provides that restitution may be required “as a condition of probation.” Defendant was not placed on probation; he was placed in a juvenile training school. Therefore, the juvenile court lacked authority to order him to pay restitution. Accord, State ex rel Juv. Dept. v. Lessaos, 64 Or App 626, 669 P2d 339 (decided this date).
Order modified by deleting requirement for restitution; affirmed as modified.